                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JENNIFER UNDERWOOD, On behalf of                         CIVIL ACTION
Herself and All Others Similarly Situated,
                   Plaintiff,

              v.
                                                         NO. 15-730
KOHL’S DEPARTMENT STORES, INC.
and CAPITAL ONE, NATIONAL
ASSOCIATION,
               Defendants,


                                         ORDER

       AND NOW, this 14th day of February, 2019, upon consideration of Defendants’ Motion

to Strike Jury Demand (ECF No. 240), Plaintiff’s Response thereto (ECF No. 246), and

Defendants’ Reply in further support thereof (ECF No. 248), IT IS ORDERED that the Motion

is DENIED.



                                                  BY THE COURT:


                                                  /s/ Wendy Beetlestone, J.

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
